Title: From John Quincy Adams to Thomas Boylston Adams, 21 August 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



Quincy 21. August 1803.

You will be so anxious to hear the state of your mother’s health that I cannot forbear writing you a line—Since I wrote you last no material change has taken place—The danger has not apparently increased, neither can we flatter ourselves that it has diminished—Her pain is not so severe as it was, and she has now little fever: but her weakness is the most formidable symptom—She has little or no expectation of her own recovery, but her spirits have sunk with her strength—Yet none of us dare indulge hopes—We can but wish and pray for the best.
She directs me to remind you of the advice she gave you in her last Letter, and to say she repeats it now—The subject is such however, as being confidential from you to her, she has not thought herself at liberty to explain to me—I shall wait your own time for the explanation, well aware that as confidence is a sacred trust when bestowed, it ought not lightly to be sollicited.
We are in hourly expectation of the arrival of your sister Smith, who left New York to come here, this day week—Your mother is apprehensive she has been detained at Newport, and is anxiously desirous to see her.
In the present State of things, I am unable to employ much of my time, in your service—But I have three Articles, enough to supply my customary contribution for six weeks, ready for delivery when an opportunity for conveyance shall present itself.—I have written nothing these three weeks, for a heavy heart dams up all the fountains of the Muses—When Lord Lyttleton wrote his monody, he had lost his affliction; unless it was all poetical fiction.
Monday Morning 22: August
I did not close my letter last Night, that I might give you the account of your mother’s situation to the latest moment possible—She had last night some rest—But it was with the assistance of an opiate—There is no material change since yesterday—Last Evening your sister Smith arrived, after a detention of four days in quarantine at Newport.
